Citation Nr: 0413106	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  99-08 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

4.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently rated as 40 percent disabling.

5.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently rated as 20 percent disabling.

6.  Entitlement to an effective date, prior to March 17, 
1999, for a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in October 1991 after 
having completed more than 20 years of active military 
service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 1999 the veteran provide oral testimony before a 
Hearing Officer at the RO.  In August 2003 he testified 
before the undersigned Veterans Law Judge sitting at the RO.  
Transcripts of his testimony have been associated with the 
claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC regarding the issues of 
service connection for carpal tunnel syndrome and hiatal 
hernia, and increased evaluations for PTSD, arthritis of the 
lumbar spine and arthritis of the cervical spine.  VA will 
notify the appellant if further action is required on his 
part.  


FINDINGS OF FACT

1.  The RO in July 2001 granted entitlement to an effective 
date of March 17, 1999 for a TDIU.

2.  The veteran's notice of disagreement dated July 12, 1998 
was an informal claim pending for a TDIU, and there is 
sufficient evidence of service-connected disabilities 
preventing gainful employment from that date. 


CONCLUSION OF LAW

The criteria for an effective date for a TDIU, retroactive to 
July 12, 1998, have been met.  38 U.S.C.A. §§ 5107, 5107A, 
5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 
3.160, 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for increase in June 1997 seeking a 
higher evaluation for service connected disability and 
service connection for other disorders.  Arthritis of the 
cervical spine was rated as 10 percent disabling, and 
arthritis of the lumbar spine was rated as noncompensable at 
the time.  He filed a claim for service connection for post-
traumatic stress disorder (PTSD) later in 1997.  Private and 
VA clinical records and examination reports in early 1998 
indicated he was employed as a foreman for a construction 
company.  The VA psychiatry examiner noted he had problems 
with alcoholism and was concerned about job stability.  VA 
hospitalized him briefly early in 1998 for psychiatric 
evaluation apparently precipitated by physical problems.  

The RO in May 1998 increased the disability evaluations for 
arthritis of the lumbar spine to 20 percent and assigned an 
initial rating of 10 percent for PTSD.  The combined 
evaluation for service-connected disabilities was increased 
to 30 percent from June 1997 and 40 percent from November 
1997.  The veteran submitted additional medical evidence with 
his notice of disagreement dated July 12, 1998 (there is no 
date stamp confirming the date of receipt).  This included VA 
clinical records showing he was employed full time as of late 
May 1998.  He veteran stated that he had enclosed a letter 
from his "former employer" and the information provided 
contained a June 30, 1998 letter that implied the veteran was 
no longer employed there.

Thereafter the RO in August 1998 proceeded to increase the 
disability rating for PTSD to 30 percent, which raised the 
combined evaluation for service-connected disabilities to 50 
percent from November 1997.  

A VA clinical report dated in December 1998 notes the veteran 
had not worked in nine months, that he was out of work, and 
would likely be unable to work because of disablement 
associated with his back and neck.  It was noted that no 
surgical options were available.  A Vet Center report early 
in 1999 noted he commenced therapy in September 1998.  VA and 
private examination reports early in 1999 were directed to 
the spine disabilities and did not mention current 
employment.  However at the RO hearing in June 1999 he stated 
that he had not worked since April 1998, apparently from an 
aggravation of his disabilities in a motor vehicle accident 
(Transcript (T) 4-5).

The RO rating decision that followed the hearing led to an 
increase in the ratings for the cervical and lumbar spine to 
20 percent and 40 percent respectively.  This raised the 
combined evaluation to 70 percent from March 17, 1999. 

In May 2000 the RO received the veteran's application for 
individual unemployability benefits with a copy of the June 
1998 letter from his former employer.  He also provided a 
copy of the June 2000 Social Security Administration (SSA) 
decision that found him disabled from May 1998.  

After obtaining additional VA examinations, the RO in May 
2001 issued a rating decision that granted a TDIU from May 
26, 2000.  The rating decision granted a 50 percent 
evaluation for PTSD from May 26, 2000, which brought the 
combined evaluation for service-connected disabilities to 80 
percent from that date.  After the veteran disagreed with the 
initial effective date determination, the RO reviewed the 
claim in July 2001 and granted an effective date of March 17, 
1999 for a TDIU.  

Thereafter the veteran sought an earlier effective date 
through his correspondence and Board hearing testimony, 
although at the hearing he stated he was not sure of the date 
he wanted.  He also recalled having filed the claim with SSA 
at the time he stopped work, that he felt had been in 1997 
(T4, 7-8). 


Criteria

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  

The provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.



Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 





Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  The Board, however, 
is satisfied that all necessary development pertaining to the 
issue of an earlier effective date for a TDIU has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of benefit based on the record that 
appears complete.  Therefore, any deficiencies in the duties 
to notify and to assist, actual or perceived, constitute 
harmless error.


Earlier Effective Date for a TDIU

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for a TDIU is similar to 
a claim for a rating increase.  However, a claim for a TDIU, 
in general, is not inextricably intertwined with an increased 
rating claim, as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.

The RO has granted a TDIU from March 17, 1999, and the Board 
has noted the veteran's contentions seeking an earlier 
effective date.  In essence, it is contended that the veteran 
should receive an effective date in 1997, although he is not 
specific other than that it should coincide with the SSA 
claim.  

For reasons set forth below, the Board does find the record 
supports an effective date earlier than the date selected, 
specifically July 12, 1998.  Contrary to his recollection, 
the record shows that the veteran filed numerous 
correspondences with VA after seeking increased ratings in 
1997, and he did not mention any work related difficulty from 
disability then or in filing a claim for service connection 
for PTSD several months later.

Other than his concerns about job stability, he was employed 
through May 1998 according to the VA clinical records.  
However, it is apparent he was not working when he filed the 
notice of disagreement in July 1998 in view of the 
information from his former employer that read reasonably 
related observations of a service-connected disability.  The 
veteran referred to his "former employer" which signifies 
he was not working at the time.  Thereafter, in December 1998 
a VA clinical report clearly established a formal claim 
communicated to the RO within a year of the July 1998 notice 
of disagreement or informal claim.  The RO hearing testimony 
again noted he had not worked in more than a year.

What is notable from the correspondence and examination 
reports is the reasonably clear indication of intent to claim 
a TDIU.  Further, SSA found a period of disability coinciding 
with other evidence.  His SSA proceeding shows he was not 
able to work gainfully from mid 1998 and that he had amended 
the claim to show a later date.  Thus, the Board finds his 
correspondence, collectively with other evidence read 
liberally, focused on his inability to work on account of 
service-connected disabilities from mid 1998.  

The Board will point out that the holding in Norris v. West, 
12 Vet. App. 413 (1999) discussed the criteria for an 
informal TDIU claim and clarified the application of Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  It was the holding in 
Norris that where a claim for increase is being considered in 
a claimant who meets TDIU schedular criteria, and there is 
current evidence of service-connected unemployability 
actually or constructively of record, there is a reasonably 
raised a TDIU claim.  See Norris, 12 Vet. App. at 420-21. 

There were contemporaneous medical reports that mentioned 
unemployability.  Thus, the veteran's claim is aligned with 
the facts in Norris.  In essence, there is a basis to find a 
pending claim for a TDIU from July 1998 in view of the 
record.

There is sufficient evidence to hold that his last employment 
occurred in mid 1998.  The effective date the RO assigned a 
TDIU coincided with the date the veteran met the schedular 
criteria based on the combined evaluation for service-
connected disabilities.  
Upon review of the record, the Board does not agree with that 
determination as the evidence as discussed herein favors the 
assignment of an earlier effective date retroactive to July 
1998.  

The Board notes that the veteran has several compensable 
service-connected disabilities that were individually 
prominent.  It does not appear that he was a viable candidate 
for gainful employment in view of his multiple disabilities 
before VA received a formal TDIU claim.  Viewed objectively, 
the record, in particular the course of his disabilities as 
reflected in VA and private medical reports for SSA, does 
appear to provide a plausible basis for a favorable decision 
on this matter.  

A TDIU determination does not depend on a particular 
disability rating before entitlement may be granted.  
Accordingly, a TDIU is warranted from an earlier date.  
Vettese, 7 Vet. App. at 35.  The pertinent determination is 
when the claim was received.  An informal claim appears from 
the record in July 1998 to establish a pending claim for a 
TDIU earlier than March 1999.  Therefore, the appropriate 
effective date for a TDIU should be July 12, 1998.  38 C.F.R. 
§ 3.400.  The evidence does not show that the veteran was 
able to function in the workplace at that time or after the 
claim was received.  

The RO basis for the March 1999 date is readily apparent from 
the record.  Although the statement of the case in August 
1998 finds the notice of disagreement was received on July 
29, 1998, no date stamp confirms this date.  Thus, the Board 
will accept the date on the form, July 2, 1998 as date of 
receipt, although choosing either would not change the 
effective date for payment of compensation which by law 
begins the following month after entitlement is established.  
38 U.S.C.A. § 5111.


ORDER

Entitlement to an earlier effective date for a TDIU, 
retroactive to July 12, 1998, is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has issued a VCAA notice letter to the veteran in 
connection with his claims for service connection and 
increase for his spine and PTSD disabilities.  

Although the veteran and his representative limited the 
testimony at the August 2003 hearing to an earlier effective 
date for assignment of a TDIU, the veteran has not withdrawn 
any issues in this appeal, although he was invited to do so 
in the February 2000 supplemental statement of the case; nor 
does he receive the maximum schedular evaluation for either 
the cervical spine the lumbar spine or PTSD.  See 38 C.F.R. 
§ 20.204 (2002) and as amended at 68 Fed. Reg. 13236 (Mar. 
19, 2003).  The certification of appeal does not confer or 
deprive the Board of jurisdiction over an issue.  38 C.F.R. 
§ 19.35.  The veteran perfected the appeal of these matters 
in May 1999.

Medical examinations/opinions are necessary to decide the 
claims of service connection for carpal tunnel syndrome and 
hiatal hernia.  The veteran contends both disorders are 
related to military service and there is evidence that both 
exist (see the discussion in the February 2000 supplemental 
statement of the case).  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

The most recent examinations to assess the veteran's PTSD, 
arthritis of the lumbar spine and arthritis of the cervical 
spine were early in 2002.  Regarding PTSD, it would be 
appropriate to have a current comprehensive evaluation in 
light of the presentation at the recent Board hearing and in 
recent outpatient reports.  As for the evaluation of 
arthritis of the cervical and lumbar spine, the RO must 
consider the revised rating criteria for the spine and 
intervertebral disc syndrome (IVDS) since the revised 
criteria require medical determinations for an informed 
decision.

Also, as noted the RO has not fully applied the September 
2003 revised criteria for rating IVDS, and the veteran has 
not been given the new criteria.  That scheme allows for 
alternative means of determining the proper rating.  One is 
based on incapacitating episodes and the other on the 
combined orthopedic and neurologic ratings.  This method 
requires that the specific nerve involved be identified for 
combining with the orthopedic manifestations.  Also the 
recently revised rating scheme for the spine other than IVDS 
may be applied to the veteran's service-connected cervical 
spine disability as that disability is rated under Diagnostic 
Codes 5010-5290.  The IVDS scheme may be applied here by 
analogy as well.  The disability of the lumbar spine is rated 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Additionally, the Board notes that when the veteran requested 
the opportunity to provide oral testimony before the 
undersigned Veterans Law Judge on his May 2002 substantive 
appeal statement, he also asked for a hearing before a 
Decision Review Officer.  The request for such a hearing has 
not been withdrawn and it is not clear whether the veteran 
desires such a hearing with respect to the remaining issues 
on appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his PTSD and 
cervical/lumbar spine disorders recently, 
and for carpal tunnel syndrome and hiatal 
hernia at any time since military 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should contact the 
veteran and request that he clarify 
whether or not he still wants to provide 
testimony before a Decision Review 
Officer with respect to the remaining 
issues on appeal.  If he still desires 
such a hearing, the VBA AMC should 
arrange for such a hearing.


6.  The VBA AMC should arrange for VA 
special orthopedic and neurologic 
examinations of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist, and 
neurologist, respectively, including on a 
fee basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his disability of 
the cervical and lumbar spine.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
IVDS and the spine, and a separate copy 
of this remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that each examiner address the 
following medical issues:

(a) Do the service-connected disabilities 
of the cervical and lumbar spine involve 
only the joint structure, or does it also 
involve the muscles and nerves?

(b) Do the service-connected spine 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.


(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the spine, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
spine disabilities, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected spine disabilities, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
thereto.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected spine 
disabilities, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected spine disabilities.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  The VBA AMC should arrange for a VA 
psychiatric examination of the veteran 
including on a fee basis if necessary for 
purpose of ascertaining the current 
extent of severity of his service-
connected PTSD.





The claims file, copies of the criteria 
for rating psychiatric disability under 
38 C.F.R. § 4.130; Diagnostic Code 9411 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder(s) is/are 
causally or etiologically related to the 
service-connected psychiatric disability, 
and if not so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder(s).  All necessary studies, 
including psychological testing, should 
be accomplished if deemed necessary.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from his service-connected psychiatric 
disability.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  The VBA AMC should arrange for VA 
special gastrointestinal and neurological 
examinations by appropriate specialists 
in gastrointestinal and neurological 
disorders to ascertain the nature, extent 
of severity, and etiology of any chronic 
gastrointestinal disorder or carpal 
tunnel syndrome, respectively, found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  


The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

The gastrointestinal and neurological 
specialists must individually address the 
following medical issues appropriate to 
their specialty:

(a) Does the veteran have a chronic 
acquired gastrointestinal disorder(s), 
including hiatal hernia or carpal tunnel 
syndrome?

(b). If so, is it at least as likely as 
not that any such disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  




In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for hiatal hernia and 
carpal tunnel syndrome and increased 
ratings for the disability of the 
cervical spine, lumbar spine and PTSD.  

As to the increased evaluation claims, 
the VBA AMC must document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§  3.321(b)(1), 
4.40, 4.45, 4.59 (2003), and the previous 
and revised criteria for rating spinal 
disabilities as applicable.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examinations without 
good cause shown may adversely affect the outcome of his 
claims for compensation benefits, and may result in a denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



